     JEAN E. WILLIAMS, Deputy Assistant Attorney General
 1
     U.S. Department of Justice
 2   Environment & Natural Resources Division
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     ROBERT P. WILLIAMS, Sr. Trial Attorney
 4
     KAITLYN POIRIER, Trial Attorney
 5   Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
 6   Washington, D.C. 20044-7611
 7   Tel: 202-307-6623; Fax: 202-305-0275
     Email: robert.p.williams@usdoj.gov
 8   Email: kaitlyn.poirier@usdoj.gov
 9   Attorneys for Federal Defendants
10
                              UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
12
13   YUROK TRIBE, PACIFIC COAST                    )     Case No. 3:19-cv-04405-WHO
14   FEDERATION OF FISHERMEN’S                     )
     ASSOCIATIONS, and INSTITUTE FOR               )     STIPULATED HEARING DATE AND
15                                                 )     BRIEFING SCHEDULE FOR MOTION
     FISHERIES RESROUCES,                          )     FOR PRELIMINARY INJUNCTION
16                                                 )     (ECF NO. 27)
17                                                 )
                    Plaintiffs,                    )
18                                                 )
            v.                                     )
19
                                                   )
20   U.S. BUREAU OF RECLAMATION and                )
     NATIONAL MARINE FISHERIES                     )
21   SERVICE,                                      )
                                                   )
22
                    Defendants,                    )
23                                                 )
            and                                    )
24                                                 )
     KLAMATH WATER USERS                           )
25
     ASSOCIATION,                                  )
26                                                 )
                    Intervenor-Defendant.          )
27
28


     Stip. Brief. Sched. On Pls’ Mot. Prelim. Inj. - 1                3:19-cv-04405-WHO
 1          Plaintiffs have filed a motion for preliminary injunction noticed for hearing on January
 2   15, 2020 at 2:00 P.M. in Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San Francisco, CA
 3   94102. ECF No. 27. Counsel for Plaintiffs, Federal Defendants, and Intervenor Defendants
 4   have met and conferred and agreed that the hearing on Plaintiffs’ motion may be continued to
 5   February 5, 2020. The parties further agree that the following briefing schedule on Plaintiffs’
 6   motion may apply. Wherefore:
 7          THE PARTIES STIPULATE AS FOLLOWS:
 8          1.      Federal Defendants and Intervenor-Defendants may file their respective
 9   oppositions to Plaintiffs’ motion for preliminary injunction by December 6, 2019.
10          2.      Plaintiffs may file their reply brief by January 22, 2020.
11          3.      The hearing on Plaintiffs’ motion may be held on February 5, 2020.
12          IT IS SO STIPULATED
13          Dated: October 31, 2019
14                                  Respectfully submitted,
15
                                    JEAN E. WILLIAMS, Deputy Assistant Attorney General
16                                  SETH M. BARSKY, Chief
                                    S. JAY GOVINDAN, Assistant Chief
17
                                    /s/ Robert P. Williams
18
                                    ROBERT P. WILLIAMS, Sr. Trial Attorney
19                                  KAITLYN POIRIER, Trial Attorney
                                    U.S. Department of Justice
20                                  Environment and Natural Resources Division
21                                  Wildlife and Marine Resources Section
                                    Ben Franklin Station, P.O. Box 7611
22                                  Washington, D.C. 20044-7611
                                    (202) 307-6623 (tel)
23                                  (202) 305-0275 (fax)
24                                  kaitlyn.poirier@usdoj.gov

25                                  Attorneys for Federal Defendants
26                                  /s/ Patti A. Goldman (with permission on 10/31/2019)
27                                  PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
                                    KRISTEN L. BOYLES (CSBA # 158450)
28


     Stip. Brief. Sched. On Pls’ Mot. Prelim. Inj. - 2                     3:19-cv-04405-WHO
                                    ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
 1
                                    Earthjustice
 2                                  810 Third Avenue, Suite 610
                                    Seattle, WA 98104
 3                                  Ph: (206) 343-7340 | Fax: (206) 343-1526
                                    kboyles@earthjustice.org
 4
                                    pgoldman@earthjustice.org
 5                                  abennett@earthjustice.org

 6                                  Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
 7                                  Associations, Institute for Fisheries Resources, and Yurok Tribe

 8
                                    /s/ Paul S. Simmons (with permission on 10/31/2019)
 9                                  SOMACH SIMMONS & DUNN, PC, A Professional Corporation
10                                  PAUL S. SIMMONS, ESQ. (SBN 127920)
                                    JARED S. MUELLER, ESQ. (SBN 257659)
11                                  500 Capitol Mall, Suite 1000
                                    Sacramento, CA 95814
12                                  Telephone: (916) 446-7979
13                                  Facsimile: (916) 446-8199
                                    psimmons@somachlaw.com
14                                  jmueller@somachlaw.com
15                                  Attorneys for Defendant-Intervenor
16                                  KLAMATH WATER USERS ASSOCIATION

17
18
19          PURSUANT TO STIPULATION, IT IS SO ORDERED

20          Dated: November 5, 2019

21
22
                                                   William H. Orrick,
23                                                 United States District Court Judge
24
25
26
27
28


     Stip. Brief. Sched. On Pls’ Mot. Prelim. Inj. - 3                    3:19-cv-04405-WHO
